Exhibit 10.3

 

WAIVER AGREEMENT

 

THIS WAIVER AGREEMENT (this “Agreement”) is entered into on October 26, 2016, by
and between AdvancePierre Foods, Inc. (the “Company”) and John Simons (the
“Executive”).

 

WHEREAS, the Executive currently serves as the President and Chief Executive
Officer of the Company pursuant to the terms of the Executive Employment
Agreement by and between the Executive and the Company, dated as of September
30, 2013 (the “Employment Agreement”);

 

WHEREAS, in connection with the transition of the Executive’s performance of
services to the Company and appointment of his successor, Executive intends to
resign from the position of President of the Company at such time as his
successor is appointed to such position, and subsequently resign from the
position of Chief Executive Officer of the Company at such time as his successor
is appointed to such position, and Executive has agreed to waive his right to
terminate employment with the Company for Good Reason (as defined in the
Employment Agreement) in connection with such resignation;

 

WHEREAS, the Company and the Executive desire to enter into this Agreement;

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      The Executive hereby agrees to resign
from the position of President of the Company at such time as his successor is
appointed to such position, and from the position of Chief Executive Officer of
the Company at such time as his successor is appointed to such position and, in
connection therewith, to take such action as may be requested by the Company’s
Board of Directors to effectuate such resignations.

 

2.                                      The Executive hereby voluntarily and
irrevocably waives any and all rights that the Executive may have to terminate
his employment with the Company for Good Reason (as defined in the Employment
Agreement) or receive severance payments and benefits by reason of such
termination pursuant to Section 4(c) of the Employment Agreement in connection
with his ceasing to serve as President of the Company and as Chief Executive
Officer of the Company, respectively, including, without limitation, as a result
of any changes to the Executive’s authority, duties or responsibilities in
respect of the foregoing.

 

3.                                      Except as modified by this Agreement,
the terms and conditions of the Employment Agreement, including the rights and
obligations of the Executive and the Company thereunder, shall remain unchanged
and in full force and effect.

 

4.                                      This Agreement may be executed in
counterparts, each of which shall be an original and which taken together shall
constitute one and the same document.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

 

ADVANCEPIERRE FOODS, INC.

 

 

 

 

 

By:

/s/ Dean Hollis

 

Name:

Dean Hollis

 

Its:

Chairman of the Board

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ John Simons

 

John Simons

 

[Signature Page to Waiver Agreement]

 

--------------------------------------------------------------------------------